DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)
Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14-16, 19-21, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  For convenience, claims 1, 19, and 26 are reproduced below.

    PNG
    media_image2.png
    321
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    49
    543
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    48
    515
    media_image4.png
    Greyscale

As evidenced above, claim 1 encompasses ligamers that can range from “5 – 5,000 nts”.  For purposes of examination the abbreviation “nts” has been construed as meaning nucleotides.  The ligamers are required to comprise “at least two complementary regions”.  As specified in the claim, “each complementary region is a different 8-20 nucleotide sequence”, and the complementary regions are “separated by a central region”.  It stands to reason that is one is required to have “at least two complementary regions”, and they are, at a minimum, 8 nucleotides long, and are separated by a central region that comprises a single nucleotide, then the ligamer cannot be any less that 17 nucleotides (8 + 8 + 1), yet, as seen in line 3 of the claim, the claimed ligamer can be as short as 5 nts.
As can be seen in claim 19, the ligamer can be the sequence of any of SEQ ID NO: 1-24. However, upon inspection of the Sequence Listing, it is noted that SE ID NO: 4 is only 15 nucleotides long.

    PNG
    media_image5.png
    124
    558
    media_image5.png
    Greyscale

In addition, one can see that in newly-added claim 26, the ligamer can have a length of 10 – 3,000 nt.  It stands to reason that those embodiments where the ligamer is supposed to have a length of 10-16 nucleotides cannot be achieved when, as specified in claim 1, the ligamer would actually have a minimum length of 17 nucleotides. 
Claims 14-16, 19-21, and 25-28, which depend from claim 1, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-16, 19-21, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As evidenced above, claim 1 encompasses ligamers that can range from “5 – 5,000 nts”.  For purposes of examination the abbreviation “nts” has been construed as meaning nucleotides.  The ligamers are required to comprise “at least two complementary regions”.  As specified in the claim, “each complementary region is a different 8-20 nucleotide sequence”, and the complementary regions are “separated by a central region”.  It stands to reason that is one is required to have “at least two complementary regions”, and they are each, at a minimum, 8 nucleotides long, and are separated by a central region that comprises a single nucleotide, then the ligamer cannot be any less than 17 nucleotides (8 + 1 + 8), yet, as seen in line 3 of claim 1, the claimed ligamer can be as short as 5 nts.  Such minimum values are clearly in conflict.
Claims 14-16, 19-21, and 25-28, which depend from claim 1, fail to overcome this issue and are similarly rejected.

As can be seen above, claim 1, part b), specifies that ligamer comprises “a barcode sequence within said central region, wherein said barcode sequence is non-complementary to said alternatively spliced exon” (emphasis added). As can be seen in dependent claim 19, “said ligamer is selected from the group consisting of SEQ ID NO: 1 – SEQ ID NO: 24.” Upon review of the Sequence Listing, it is noted that SEQ ID NO: 1-18 are from Mus musculus, and SEQ ID NO: 19-24 are from Homo sapiens.  It stands to reason that if the ligamer is a naturally-occurring sequence, that it would be complementary along its length to that found in its source.  It is less than clear as to how a naturally-occurring sequence is not complementary to its naturally-occurring complement found in its source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1, 14-16, 19-21, and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0053519 A1 (Fodor et al.) in view of US 2003/0232395 A1 (Hufton), US 2006/0223074 A1 (Bunch et al.), US 6,127,120 (Graham et al.), US 4,661,450 (Kempe et al.), and US 6,770,751 B2 (Southern et al.).

Fodor et al., teach of arrays that comprise all possible oligonucleotides of a given length.	As stated at paragraph [0101]:
[0101]   A powerful form of the generic array is the n-mer array. N-mer arrays comprise a solid support to which are attached all possible nucleic acid sequences of a give length. Therefor, a 2-mer array comprises all possible oligonucleotides containing 2 base positions. Because each position can be filled with one of four possible bases, adenine (A), cytosine (C), thymine (with uracil replacing thymine in RNA) (T(U)), and guanine (G), an n-mer array comprising all possible n-mers contains 4n different oligonucleotide probes. Thus, a 2-mer array comprises 42 or 16 different oligonucleotide sequences. A 10-mer array comprises 410 or 1,048,576 distinct sequences and a 25-mer array comprises 425 or over 1x1015 different oligonucleotide sequences.  (Emphasis added)

With the n-mer array comprising all possible sequences of a given length n, the array of Fodor et al., must comprise each and every ligamer of the same length being claimed.  
The aspect that the different oligonucleotides are in an array format speaks directly to each oligonucleotide, in each position of the array, is of but one composition/nucleotide sequence.  Such is deemed to fairly satisfy a limitation of claim 1, part i), that the claimed composition comprises “a single stranded nucleic acid ligamer purified to homogeneity”.  It is further noted that the claims are to a composition, and that the requirement of the sole independent claim, claim 1, in part i), that “a single stranded nucleic acid ligamer purified to homogeneity” speaks to starting material, not the final composition of the “composition”.  In support of this position attention is directed to the preamble of claim 1, as stated therein, the claim is to “A composition, comprising…” 
Attention is directed to MPEP 2111.03 Transitional Phrases [R-08.2017], wherein is stated:
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
 (Emphasis added)

In addition to the above, attention is directed to dependent claim 20, which specifies that “said composition further comprises an RNA-template ligase”.
If any and all possible oligonucleotides of a given length are present, then such sequences must comprise, as an inherent property, the nucleotide sequence of every nucleic acid found in any life form, whether or not it is associated with any gene or exon found therein, as well as any gene associated with any disease or condition in any life form, be it with, or without, any barcode sequence, 
It is noted that claim 1 specifies that the single-stranded ligamer comprises "an “alternatively spliced exon”.

Fodor et al., paragraph [0016], teach that the term “polynucleotide” encompasses both DNA and RNA, including those found in nature as well as produced artificially.  As stated therein:
[0016]  As used herein, a "polynucleotide" is a sequence of two or more nucleotides. Polynucleotides of the present invention include sequences of deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) which may be isolated from natural sources, recombinantly produced, or artificially synthesized.  (Emphasis added)


As noted above, Fodor et al., teach that the oligonucleotides/ligamers of the array can be 25 nucleotides in length.  With the array comprising any and all possible sequences of a given length, such an array must, as an inherent property, comprise the oligonucleotides having SEQ ID NO: 2 , 14 and 20 of claim 19 as such sequences are but 20, 15, and 20 nucleotides in length, respectively.

Fodor et al., has not been found to teach the release of the oligonucleotides of the array such that the oligonucleotides/ligamers have both “a 5’-phosphate terminus, [and] a 3’-hyroxyl terminus.

Hufton, at paragraph [0254] teaches:
Oligonucleotides can also be synthesized on a planar solid support, e.g., using photolithography (see, e.g., U.S. Pat. No. 5,143,854, Fodor et al. (1991) Science 251:767-773; Fodor et al (1993) Nature 364:555-556) or ink-jet printing (see, e.g., U.S. Pat. No. 5,474,796). These oligonucleotide synthetic methods can be programmed to produce a large number of diverse individual oligonucleotides. After synthesis, the oligonucleotides are released from the array, e.g., using a chemical treatment or an enzyme. The released oligonucleotides are pooled for the diversification method described herein.  (Emphasis added)

The above showing is deemed to fairly suggest that the 3’ and 5’ ends of the oligomer are no longer modified.

Bunch et al., teaches the aspect of developing and using oligonucleotides, be they in the form of an array or in an unbound state, and that one may design the composition to comprise either selected species or all possible sequences, be they DNA or RNA, single stranded or double stranded.

Neither Fodor et al., Hufton, nor Bunch et al., have been found to teach including a T4 RNA ligase in the composition.

Kempe et al., in their abstract, teach:
Methods and compositions for the insertion and molecular cloning of RNA in DNA cloning vectors are described. RNA molecules to be cloned are modified by the ligation of oligonucleotide linkers onto the termini of the RNA molecule using T4 RNA ligase. Such linkers may be composed of DNA, RNA, or mixtures of each and facilitate the insertion and ligation of the RNA species into a DNA cloning vector.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compositions of Fodor et al., whereby any combination of desired and useful oligonucleotides were used in the composition of Hufton and Bunch et al., and was modified so to include the T4 RNA ligase of Kempe et al., for to do so would “facilitate the insertion and ligation of the RNA species into a DNA cloning vector.” (Kempe et al.)

While Hufton and Bunch et al., teach of oligonucleotides of naturally occurring nucleic acids, including DNA and RNA, in an unbound state, they have not been found to teach explicitly that the oligonucleotides have a 5’-phosphate terminus and  a 3’-hydroxyl terminus (new limitations of claim 1). 
Attention is now directed to Southern et al.  As set forth in claims 1 and 8:
1. An array of oligonucleotide probes, for analysing a polynucleotide target containing a variable sequence, in which each component oligonucleotide (i) comprises a sequence complementary to the target including an expected variant of the target, (ii) has a free 3'-OH group and/or a free 5'-phosphate, and (iii) is tethered to a solid support in an orientation which (a) permits duplex formation with the target, and (b) permits ligation or chain extension only when the sequence of the oligonucleotide matches the variable sequence of the target. (Emphasis added)

8. An array of oligonucleotide probes, for analysing a polynucleotide target containing a variable number tandem repeat sequence, in which each component oligonucleotide is tethered to a solid support and (i) comprises a sequence complementary to a part of the target immediately adjacent the repeat sequence, (ii) has a free 3'-OH group and/or a free 5'-phosphate, (iii) comprises a sequence complementary to the repeat sequence of the target and containing a number of repeats expected in the target, and (iv) is configured in a way that (a) permits duplex formation with the target, and (b) permits ligation or chain extension only when the number of repeats in the oligonucleotide equals or is less than the number of repeats in the target.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of Fodor et al., Hufton, Bunch et al., and Kempe et al., whereby they comprised a 3’-hydroxyl terminus and/or a 5’-phosphate terminus.
In view of the significant interest in being able to detect any of a wide genus of target sequences, said ordinary artisan would have been well motivated.  Also, in view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 14-16, 19-21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0053519 A1 (Fodor et al.) in view of US 2003/0232395 A1 (Hufton), US 2006/0223074 A1 (Bunch et al.), US 4,661,450 (Kempe et al.), and US 6,770,751 B2 (Southern et al.).

Response to argument
In view of applicant’s traversal of the prior rejection of claims under 35 USC 103(a), a new rejection has been applied, which relies upon a different combination of references.
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0172960 A1 (Bao et al.), discloses “DNA Microarrays of Networked Oligonucleotides”.  As stated at paragraph [0036], the oligonucleotides can be 200 nucleotides in length and comprise unmodified 5’ and 3’ termini.  As stated therein:
[0036] The invention comprises a "spaghetti-like" system or network of medium to long-length oligonucleotide strands. In particular, the network is formed from single stranded, pre-synthesized oligonucleotides of at least 40 bases in length. Preferably, the oligonucleotide strands each are at least 50 bases long. More preferably, the oligonucleotides have a length from about 65 to about 85 bases, but the strands can be as long as about a 125-mer, 150-mer, 180-mer or even 200-mer. An upper limit of length is only limited by available current technology in producing high quality long oligonucleotides. The oligonucleotides are preferably unmodified at either their 3' or 5' end.  (Emphasis added)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634